DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 17 March 2022. The instant application has been awarded Track 1 status pursuant to the approval of the Track 1 grant request on 22 January 2021. It is noted that this application is a Continuation of United States Patent Application Serial No. 16/221,410, filed 14 December 2018, which is a Continuation of United States Patent Application Serial No. 15/494,381, now United States Patent No. 10,181,167, filed 21 April 2017, which benefits from Provisional Patent Application Serial No. 62/326,618 filed 22 April 2016. Claims 1-22 have been cancelled. Claims 23, 27, 32, 36, and 39 have been amended. Claims 23-45 are pending.




Response to Remarks/Amendment

[3]	Applicant's remarks filed 17 March 2022 have been fully considered and are addressed as follows:

[i]	Applicant’s remarks directed to previous rejection(s) of claims 23-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for “...parsing the scraped first information to determine, using a machine learning model, an initial prediction including a prediction of the determination influencing the outcome...”, as maintained in the previous Office Action mailed 26 November 2021, are compelling. The rejection has been overcome by the amendments cancelling the recitation of “using a machine learning model” and the rejection is withdrawn. 

[ii]	Applicant’s remarks directed to previous rejection(s) of claims 23-45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as maintained in the previous Office Action mailed 26 November 2021, are compelling. The rejection has been overcome by the amendments to the subject claims and the rejection is withdrawn.  
 
      
[ii]	In response to rejection(s) of claim(s) 23-45 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 26 November 2021, Applicant provides the following remarks:

“...The Office asserts that the claims are ‘directed to the abstract idea of predicting and prescribing action for impacting policymaking outcomes’ and therefore are considered to be a method of Organizing Human Activity or, in the alternative ‘functions which are performable by human mental processing’...This is incorrect. Applicant’s amended...rather are rooted in a technical solution for automatically generating predictions for actions that are likely to alter a predicted decision based on a series of model-based predictions...”

Applicant further remarks:

“…The Office continues to oversimplify the analysis under Step 2A, Prong One by overgeneralizing claim 32 as ‘predicting and prescribing actions for impacting policymaking outcomes’ and summarily concluding that these concepts amount to ‘legal interactions,’ ‘managing personal behavior or interactions between people,’ or alternatively steps ‘performable by human Mental Processing’...the Office fails to account for broad swaths of claim 32, especially as amended, and superficially applies the ‘directed to’ test to a generalization of claim 32 without considering the meaning of the individual elements or their relation to claim 32 as a whole…”

In response, Examiner respectfully disagrees and maintains that the directive of the claims is to the abstract idea of predicting and prescribing actions for impacting policymaking outcomes, which is reasonably considered to be method of Organizing Human Activity and further to method steps performable by Human Mental Processing. Examiner respectfully directs 
Specifically, claim 32 as presented by amendment includes: “…accessing first information...for a particular pending policy for which an outcome is not yet determined…information about a plurality of policymakers slated to make a determination on the pending policy...”, “…accessing second information to identify an action likely to change at least one of the initial prediction and the propensity of at least one policymaker, the second information indicating that a change in a likelihood pf a previous outcome associated with the at least one policymaker is attributed to the action...”, “...generating, based on the second information, assumption data representing assumed values for one or more features;...”, “...providing the assumed values to the model to generating a subsequent prediction corresponding to an increase in a likelihood of achieving the desired outcome…”, “...the subsequent prediction being generated, using the model based on the assumption data...”, and “…displaying... within the graphical user interface, the subsequent prediction and...a...recommendation to take the action likely to change at least one of the initial prediction and the propensity of the at least one policy maker in order to increase the likelihood of achieving the desired outcome…”. 

Respectfully, the amendments to not alter the overall inventive concept embodied by the claims. When considered as an ordered combination, the above noted steps/functions of claim 32 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of performing actions by a human actor for the purpose of influencing the behavior/actions of human actors for the purpose of predicting and prescribing actions for impacting policymaking outcomes. Examiner respectfully maintains that the directing of human actions and behaviors identified by the above claim limitations presents an ineligible concept of Organizing Human Activity, namely: legal interactions (e.g., agreements in the form of legal obligations and business relations, i.e., legislative/policy determinations); and managing personal behavior or interactions between people (e.g., teaching and following rules or instructions, i.e., instructing, directing, or otherwise seeking to influence a human actor to take a particular action intended to influence decisions of policymakers and/or legislative outcomes).

Examiner respectfully maintains that Claim 32 presents limitations which constitute mental processing steps and/or execution of mathematical processes which are performable by human mental processing and or by a human using pen and paper. As presented by amendment, claim 32 recites “...extracting, from the scraped first information, values for one or more features to be used by a model, the model having been trained to generate predictions using a training set of data...”, “…determining, based on an output from the model, an initial prediction relating to the outcome of the pending policy…including a prediction of the determination influencing the outcome of the pending policy for each of the plurality of policymakers and a measure of the propensity of each of the plurality of policymakers to decide in accordance with the determination”, “…identify an action likely to change at least one or the initial prediction and the propensity of at least one policymaker, the second information indicating that a change in a likelihood of a previous outcome associated with the at least one policymaker is attributed to the action...”, “...generating, based on the second information, assumption data representing assumed values for one or more features...”, “...providing the assumed values to the model to generating a subsequent prediction corresponding to an increase in a likelihood of achieving the desired outcome, the subsequent prediction being generated using the model based on the assumption data…” and “…a policymaking recommendation to take the action likely to change at least one of the initial prediction and the propensity of the at least one policy maker...wherein the...recommendation includes identifying at least one policymaker to target in a campaign…”. 

With respect to the recitation of extracting values from scraped information to be used by a trained model, Examiner respectfully submits that, absent clarification, a model is reasonably understood to constitute a mathematical model or equation into which values can be entered to calculate an output. While the claim indicates that the model has been trained using training data, these steps occur external to the steps of the claim, where the model is implemented using the assumption values. With respect to the extraction of values and the generation of “assumption values”, Examiner respectfully submits that a human operator could reasonably be expected to be able to review data/information and identify or extract values in the information that are usable by a known mathematical model. Further, a human user could be reasonably expected to be able to apply the identified values and generate assumption values exclusively through by applying human mental processing. Accordingly, absent clarification of possible processing steps performed by a programmed device in the generation of values and assumption values, training a model using training data, and executing calculations using the values and the model, Examiner respectfully submits that the processes recited by amendment are performable by applying human mental processing and/or by a human using pen and paper.  
 
Accordingly, Examiner respectfully maintains that absent further clarification of the processing steps executed by the recited/implied computer and/or the recited “model”, one of ordinary skill in the art would readily understand that given information about a pending policy and information about policymakers one of ordinary skill would be capable of estimating or predicting an outcome, factors influencing the decisions of the policymakers, and deciding on actions to influence the decision of particular policymakers employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Applicant remarks:

“...even assuming the claims involve organizing human activity or a mental process...Applicant respectfully submits the amended claim integrate the alleged concepts into a practical application...At step 2A, Prong Two, the Office asserts that claim 32 does not integrate the judicial exception into a practical application, considering only the additional elements of ‘a processor configured to’ and ‘from the Internet’...the Office... fails to account for specific limitations recited therein...Applicant’s amended claim 32 as a whole demonstrates that the claim integrates the purported judicial exception into a practical application...”

Applicant further remarks:

“...For example, claim 32 recites steps for automatically extracting data from the internet to generate an initial prediction and accessing additional information to update the initial prediction in order to generate a particular form of policymaking recommendation...the sheer volume of data available on the internet can make it virtually impossible for an analyst to collate related information and generate meaningful predictions or recommendations...claim 32 overcomes these difficulties by dynamically aggregating information and generating recommendations to alter policymaking outcomes...claim 32 uses a machine learning model to generate an initial prediction and refines the prediction further in the form of a subsequent prediction by generating assumption data based on accessed second information...Claim 32 is therefore more than a mere drafting effort designed to monopolize any particular method of organizing human activity or mental processes...” 

Applicant remarks:

“...under...Step 2B... Applicant notes that the claims also amount to significantly more than any alleged abstract idea...in BASCOM...’the inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces...A proper analysis reveals that the claim elements, in an ordered combination, operate to provide a technical solution for automatically identifying specific actions that are likely to alter a predicted decision for one or more policymakers...”

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, method claim 32, as well as system claim 23 and system claim 39 as presented by amendment, provide additional technical elements for consideration under prong 2. However, the technical elements provided as candidates in the claims are limited to the recited processor (claims 23 and 39) and an indication that information is scraped from the Internet (claims 23, 32, and 39), which Examiner has assumed uses a computer. While Applicant remarks that the recited generation of values and assumption values, training a model using training data, and executing calculations using the values and the model constitute technical elements which integrate the judicially excepted subject matter into a practical application, Examiner notes that these functions are not presents as performed by any technical element for consideration under Steps 2A prong 2 or Step 2B. Rather, as presented, these steps are reasonably performable, and therefore infringed, by a human user applying mental processing and/or using pen and paper. 

Each of the independent claims indicates that a “model” is used to process the values and assumption values and determine the claimed predictions. The claims further clarify that the recited “displaying” of recommendations and predictions is “...via a graphical user interface...”.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

First, with respect to the addition of the “graphical user interface”, as presented the interface is identified as displaying certain information to the system user. Specifically, the graphical user interface displays the initial prediction and the subsequent prediction as well as the recommendation. Respectfully, the claim limitations fail to indicate any particular technical features of the interface such that anything other than a generic display could serve as the interface. In other words, any generic display and interface can display items of varying content without modification or specialized programming.  


Second, with respect to the use of the model and extraction of “values”, Examiner notes that a model is reasonably understood to be a mathematical process or manipulation. While programming a machine learning component, i.e., conducting a training, can be considered a technical process executed by an inventive system, merely using or applying an existing mathematical process is reasonably understood to be a recitation of performing a mathematical process which could reasonably be performed by a human applying mental processing and/or using a pen and paper, e.g., adjusting weights of input elements etc. Accordingly, use of a model to make a prediction, presented generally and absent clarification of how the model is generated to make such specific prediction, is limited to a recitation of a mathematical process that may benefit from the efficiency and inherent processing capability of a generic device. The recitation of “using a machine learning model” constitutes a general linking of the abstract idea to a generic technical environment.    

Each of the above limitations generally associated with a computer states a result (e.g., information is scraped and accessed, policies are identified, predictions and recommendations are determined and displayed etc.) as associated with a respective “processor” recited (system claims) or implied (method claim). Beyond the general statement that the systems include a processor configured to perform the method steps and information is scraped/accessed from the Internet and displayed, the limitations provide no further clarification with respect to the functions performed by the “processor” and scraping, predicting, or displaying in producing the claimed result. A recitation of “a processor configured to” or “from the internet”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be constitute a general linking of the claimed method to a computer environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., predicting etc.), and sending and receiving information over a network. 

Examiner respectfully maintains that claim 32 (and claims 23 and 39) is/are reasonably understood to be conducting standard, and formally manually performed process of predicting and prescribing actions for impacting policymaking outcomes using the generic devices as tools to perform or facilitate the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of accessing information over a computer network, storing and retrieving information from memory, and displaying information to a user. The claimed predicting and prescribing actions for impacting policymaking outcomes benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 23, 32, and 39 as presented by amendment, includes the recited processor (claims 23 and 39) and an indication that information is scraped from the Internet (claims 23, 32, and 39), which Examiner has assumed uses a computer. And, by amendment, each of the independent claims now indicates that a “machine learning model” is used to parse the scraped information and determine an initial prediction.
Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as originally filed, Examiner notes paragraphs [0443]-[0444] [0451], [0470]-[0471], and [0478]-[0479]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   


While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) access information scraped from the Internet; (2) determine predictions; and (3) communicate and display recommended action. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., scraping and accessing policy and policymaker relevant information); (2) storing and retrieving information and data from a generic computer memory (e.g., accessing information); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., predicting outcomes and recommending actions, i.e., applying a machine learning model/mathematical process). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of predicting and prescribing actions for impacting policymaking outcomes. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., predicting and prescribing actions for impacting policymaking outcomes, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of predicting and prescribing actions for impacting policymaking outcomes benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  



Claim Rejections - 35 USC § 112

[4]	Previous rejection(s) of claims 23-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for parsing information via a global set of all “machine learning models” have/has been overcome by the amendments to the subject claims and is/are withdrawn. 
 
[5]	Previous rejection(s) of claims 23-45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have/has been overcome by the amendments to the subject claims and is/are withdrawn. 




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[6]	Previous rejection(s) of claims 23-45 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment above for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 23-45 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 23, 32, and 39 are directed to a systems and a method and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 23, 32, and 39 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 32, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of predicting and prescribing actions for impacting policymaking outcomes, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to collect information about human actors (e.g., policymakers), predicting how the policymakers are likely to act or decide on a particular issue, and recommending an action to be taken to influence decisions, which is an ineligible concept of Organizing Human Activity, namely: legal interactions (e.g., agreements in the form of legal obligations and business relations) (e.g., legislative/policy determinations); and managing personal behavior or interactions between people (e.g., teaching and following rules or instructions) (e.g., instructing or influencing decisions of policymakers).
 
Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 32. In particular, claim 32 includes:
“…accessing first information...for a particular pending policy…[and] information about a plurality of policymakers slated to make a determination on the pending policy...”, “…accessing second information to identify an action likely to change at least one of the initial prediction and the propensity of at least one policymaker...to...increase...a likelihood of achieving the desired outcome…”, and “…displaying...a...recommendation to take the action likely to change at least one of the initial prediction and the propensity of the at least one policy maker in order to increase the likelihood of achieving the desired outcome…”. Considered as an ordered combination, the steps/functions of claim 32 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of performing actions by a human actor for the purpose of influencing the behavior/actions of human actors for the purpose of predicting and prescribing actions for impacting policymaking outcomes, which is an ineligible concept of Organizing Human Activity, namely: legal interactions (e.g., agreements in the form of legal obligations and business relations) (e.g., legislative/policy determinations); and managing personal behavior or interactions between people (e.g., teaching and following rules or instructions) (e.g., instructing or influencing decisions of policymakers), in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 32 recites: “…determine an initial prediction relating to the outcome of the pending policy…including a prediction of the determination influencing the outcome of the pending policy for each of the plurality of policymakers and a measure of the propensity of each of the plurality of policymakers to decide in accordance with the determination”, “…identify an action likely to change at least one or the initial prediction and the propensity of at least one policy maker...generate a subsequent prediction corresponding to an increase in a likelihood of achieving the desired outcome…” and “…[make] a policymaking recommendation to take the action likely to change at least one of the initial prediction and the propensity of the at least one policy maker...wherein the...recommendation includes identifying at least one policymaker to target in a campaign…”. Respectfully, absent further clarification of the processing steps executed by the recited/implied computer, one of ordinary skill in the art would readily understand that given information about a pending policy and information about policymakers one of ordinary skill would be capable of estimating or predicting an outcome, factors influencing the decisions of the policymakers, and deciding on actions to influence the decision of particular policymakers employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Claim 32 does not recite any additional technical elements (e.g., hardware and/or programming) to be evaluated under step 2A prong 2. However, claim 32 utilizes language and terminology which implies involvement of underlying computing technology including scraping of information from the Internet and displaying information to a system user. Claims 23 and 39, directed to systems, introduce a processor identified, generally, as involved in the performance of the methods steps. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: There are no additional elements in the claim; and/or generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., information is scraped and accessed, policies are identified, predictions and recommendation are determined and displayed etc.) as associated with a respective “processor” recited (system claims) or implied (method claim). Beyond the general statement that the systems include a processor configured to perform the method steps and information is scraped/accessed from the Internet and displayed, the limitations provide no further clarification with respect to the functions performed by the “processor” and scraping, predicting, or displaying in producing the claimed result. A recitation of “a processor configured to” or “from the internet”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be constitute a general linking of the claimed method to a computer environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., predicting etc.), and sending and receiving information over a network. 

Accordingly, claim 32 is reasonably understood to be conducting standard, and formally manually performed process of predicting and prescribing actions for impacting policymaking outcomes using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of accessing information over a computer network, storing and retrieving information from memory, and displaying information to a user. The claimed predicting and prescribing actions for impacting policymaking outcomes benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as originally filed, Examiner notes paragraphs [0443]-[0444] [0451], [0470]-[0471], and [0478]-[0479]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) access and parse information scraped from the Internet; (2) determine predictions; and (3) communicate and display recommended action. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., scraping and accessing policy and policymaker relevant information); (2) storing and retrieving information and data from a generic computer memory (e.g., accessing information); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., predicting outcomes and recommending actions). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of predicting and prescribing actions for impacting policymaking outcomes. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., predicting and prescribing actions for impacting policymaking outcomes, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of predicting and prescribing actions for impacting policymaking outcomes benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 23 and 39, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 24-31, 33-38, and 40-45, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).





Subject Matter Overcoming Art or Record

[7]	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claims 23, 32, and 39. The prior art of record fails to define a computer system and method including “accessing first information...to identify, for a particular pending policy for which an outcome is not yet determined, information about a plurality of policymakers...determine, using a machine learning model, an initial prediction relating to the outcome of the pending policy, the initial prediction including a prediction of the determination influencing the outcome...for each of the plurality of policymakers and a measure of the propensity of each of the plurality of policymakers to decide in accordance with the determination...accessing second information to identify an action likely to change at least one of the initial prediction and the propensity of at least one policymaker...indicating that a change in a likelihood of the previous outcome...is attributed to the action...”.

The closest art of record is identified in the previous Office Action as Hull et al. (United States Patent Application Publication No. 2013/0179510). Hull et al disclose a system which provides for the selection of a piece of pending legislation and monitors and determines the likely voting behavior of relevant legislators, Hull et al. further includes suggested tactics to influence the outcome. While Hull et al is similar in many respects, Hull et al. fails to identify a particular intervention or campaign and calculate a second probability assuming the implementation of the action. Accordingly, Hull et al. fails to disclose at least “accessing first information...to identify, for a particular pending policy for which an outcome is not yet determined, information about a plurality of policymakers...determine, using a machine learning model, an initial prediction relating to the outcome of the pending policy, the initial prediction including a prediction of the determination influencing the outcome...for each of the plurality of policymakers and a measure of the propensity of each of the plurality of policymakers to decide in accordance with the determination...accessing second information to identify an action likely to change at least one of the initial prediction and the propensity of at least one policymaker...indicating that a change in a likelihood of the previous outcome...is attributed to the action...”, as required by each of the independent claims.   

Conclusion

[8]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Banke, SOCIAL NETWORK SYSTEMS AND METHODS FOR MAKING INFORMED POLITICAL DECISIONS United States Patent Application Publication No. 2017/0301168, paragraphs [0039] [0058] [0065]: 

Relevant Teachings: Banke discloses a system and method which provides a user content data items including maintaining a legislator scorecard that is predictive of priorities and voting tendencies of legislators.


Hager, AUTOMATIC SYSTEM FOR ENHANCED SWING-ISSUE VOTING, United States Patent Application Publication No. 2015/0332423, paragraphs [0027]-[0028][0039]: 

Relevant Teachings: Hager discloses a system and method which analyzes legislative policy issues and further includes considerations of motivating factors that drive legislator voting on issues.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683